         Case 1:20-mc-00046-ALC Document 28-1 Filed 10/15/20 Page 1 of 41



IN THE GRAND COURT OF THE CAYMAN ISLANDS

FINANCIAL SERVICES DIVISION

                                                                            CAUSE NO. FSD                   OF 2020 (          )
BETWEEN
                                           (1) KUWAIT PORTS AUTHORITY
                           (2) THE PUBLIC INSTITUTION FOR SOCIAL SECURITY
                                                                                                                    Plaintiffs
                                                             and

                                                    PORT LINK GP LTD.
                                                                                                                  Defendant



                                                   WRIT OF SUMMONS



TO:   Port Link GP Ltd, Walkers Corporate Limited, Cayman Corporate Centre, 27. Hospital Road,
George Town,. Grand Cayman KY1-9008

THIS WRIT OF SUMMONS has been issued against you by the above-named Plaintiffs of 89 Nexus
Way, Camana Bay, Grand Cayman, Cayman Islands, KY1-9009 in respect of the claim set out on the
next page.

Within 14 days after the service of this Writ on you, counting the day of service, you must either satisfy
the claim or return to the Court Office, PO Box 495 GT, George Town, Grand Cayman, the
accompanying Acknowledgment of Service stating therein whether you intend to contest these
proceedings.

If you fail to satisfy the claim or to return the Acknowledgment of Service within the time stated, or if
you return the Acknowledgment of Service without stating therein an intention to contest the
proceedings, the Plaintiffs may proceed with the action and judgment may be entered against you
forthwith without further notice.

Issued this 14th day of October, 2020




_____________________
OGIER
Attorneys for the Plaintiffs

                                                               1                                                   -10905424-1
   This Writ of Summons was filed by Ogier, attorneys-at-law for the Plaintiffs, whose address for service is: 89 Nexus Way,
                                Camana Bay, KY1-9009 (Ref: 427021.00001/JJF/ASN/BYL
         Case 1:20-mc-00046-ALC Document 28-1 Filed 10/15/20 Page 2 of 41




NOTE – This Writ may not be served later than 4 calendar months (or, if leave is required to effect
service out of the jurisdiction, 6 months) beginning with the date of issue unless renewed by Order of
the Court.

                                                        IMPORTANT

Directions for Acknowledgment of Service are given with the accompanying form.




                                                               2                                                   -10905424-1
   This Writ of Summons was filed by Ogier, attorneys-at-law for the Plaintiffs, whose address for service is: 89 Nexus Way,
                                Camana Bay, KY1-9009 (Ref: 427021.00001/JJF/ASN/BYL
          Case 1:20-mc-00046-ALC Document 28-1 Filed 10/15/20 Page 3 of 41




                                                  STATEMENT OF CLAIM


1        This claim arises from the deliberate, serial and systematic unlawful conduct of the Defendant
         ("Port Link") in relation to the assets and affairs of The Port Fund L.P. ("TPF"), the exempted
         limited partnership of which Port Link is and at all material times has been general partner.
         Pending discovery and the administration of interrogatories, the Plaintiffs estimate that Port
         Link's unlawful conduct has caused TPF loss well in excess of USD 100 million.

2        The Plaintiffs between them invested a total of USD 125 million in TPF, amounting to in excess
         of 60% of the total limited partner investment in TPF.

3        TPF made only four known investments, two of which Port Link has written off as complete
         losses. By far the most substantial investment was in a project to build an "aerotropolis" in the
         Philippines known as Global Gateway Logistics City ("Clark City"). As to that investment (the
         "Clark Asset"):

         (a)       The company that purchased the Clark Asset from TPF reported in its regulatory filings
                   that it had paid TPF a price of approximately USD 1 billion. The same price was widely
                   reported in the media;

         (b)       Port Link denies that the purchaser paid USD 1 billion for the Clark Asset. At different
                   times it has put forward a variety of figures in relation to the sale of the Clark Asset
                   ranging from around USD 380 million to USD 655 million before alighting (at least for
                   the time being) on the position that the net sale proceeds were USD 496 million;

         (c)       Remarkably, Port Link has refused to disclose any evidence as to the true sale price of
                   the Clark Asset;

         (d)       Taking Port Link's (latest) unsubstantiated assertion as to the sale price at face value,
                   less than 62% of the supposed net sale proceeds were distributed to TPF's limited
                   partners; the balance (some USD 191 million) was distributed to third parties. As to
                   such distributions:

                   (i)       USD 36.2 million was paid to a Hong Kong company, Apache Asia Limited
                             ("Apache"), and an undisclosed nominee of Apache purportedly by way of fees
                             for "advisory services". Apache was incorporated on 7 February 2013; it had no
                             track record when Port Link engaged it and does not appear to have been
                             involved in any transactions apart from transactions relating to TPF. Despite
                             this, Apache's purported fees approximated to between 450% and 700% of the
                             market rate charged by leading established investment banks for advisory
                             services. Port Link has sought to justify Apache's purported fees on the ground
                             that Apache identified the purchaser of the Clark Asset, omitting to mention or
                                                                3                                                   -10905424-1
    This Writ of Summons was filed by Ogier, attorneys-at-law for the Plaintiffs, whose address for service is: 89 Nexus Way,
                                 Camana Bay, KY1-9009 (Ref: 427021.00001/JJF/ASN/BYL
          Case 1:20-mc-00046-ALC Document 28-1 Filed 10/15/20 Page 4 of 41



                             acknowledge the fact that the parent of the purchaser had itself already
                             purchased the only other asset that Port Link managed to sell;

                   (ii)      USD 60 million was paid to an undisclosed nominee of TPF's Investment
                             Manager after Port Link admitted a claim brought by the Investment Manager
                             in the DIFC that was in numerous obvious respects bad in law and grossly
                             overstated;

                   (iii)     USD 2.72 million was paid by way of secret commission to a director of the
                             parent company of the purchaser of the Clark Asset, purportedly to incentivise
                             him to achieve the highest sale price for the seller;

                   (iv)      Over USD 16 million was apparently paid to undisclosed recipients in Kuwait
                             for purposes that Port Link has failed properly to explain, let alone evidence.

4        All attempts by TPF's limited partners to obtain contemporaneous documents and/or
         independently verifiable information to enable them to understand Port Link's dealings with
         TPF's assets – including by means of proceedings before this Court and in New York – have
         been met by Port Link with obfuscation, prevarication and/or the staunchest refusal.

5        That is the context for this claim: Port Link continues to compound and exacerbate its (massive)
         wrongdoing by denying its fundamental obligations to TPF's limited partners.

The parties

6        The Plaintiffs are the Kuwait Ports Authority ("KPA") and the Public Institution for Social
         Security ("PIFSS"). KPA and PIFFS are limited partners in TPF.

7        TPF is an exempted limited partnership, registered on 21 March 2007 in the Cayman Islands
         under the Exempted Limited Partnership Law (2003 Revision) (together with previous and
         subsequent revisions, the "ELP Law"). It was incorporated as a vehicle for investments in port-
         related assets around the world.

8        The Defendant, Port Link GP Ltd. ("Port Link"), is an exempted limited company, incorporated
         on 8 March 2007 in the Cayman Islands under the Companies Law with registration number
         183434. The entire issued share capital of Port Link is currently held by Port Link Holdings USA
         Inc. ("Port Link Holdings"), a Delaware company that was incorporated on 29 May 2018 with
         registration number 6908085.

9        On 21 March 2007 Port Link entered into a limited partnership agreement with the original
         limited partners in TPF (the "LPA"). The LPA was amended and restated on 24 July 2008. By
         the LPA, Port Link was constituted as the general partner of TPF, as it has been at all material
         times and remains.



                                                                4                                                   -10905424-1
    This Writ of Summons was filed by Ogier, attorneys-at-law for the Plaintiffs, whose address for service is: 89 Nexus Way,
                                 Camana Bay, KY1-9009 (Ref: 427021.00001/JJF/ASN/BYL
           Case 1:20-mc-00046-ALC Document 28-1 Filed 10/15/20 Page 5 of 41



10        PIFSS was a first seed investor of TPF. It invested a total of USD 40 million in TPF by means
          of a single transfer on or around 5 June 2007. PIFSS signed the LPA on 21 March 2007.

11        KPA invested a total of USD 85 million in TPF (giving it at least a 41% interest in TPF) by
          means of two transfers of (a) USD 50 million in July 2010, and (b) USD 35 million in April 2013.
          KPA signed the LPA on 14 July 2010.

Other key persons and entities

12        The Sponsor, Placement Agent and Administrator of TPF is KGL Investment Company
          K.S.C.C. ("KGLI"), a Kuwaiti company that was incorporated on 6 November 2006. KGLI was
          appointed as Placement Agent pursuant to a placement agreement dated April 2007. At all
          material times until 29 May 2018 KGLI was the 100% owner of Port Link. KGLI is also a limited
          partner in TPF.

13        At all material times the Investment Manager of TPF was a Cayman Islands exempted limited
          company that since late June / early July 2018 has been called Emerging Markets PE
          Management Ltd ("EMPEML"). Until its name was changed in late June / early July 2018,
          EMPEML was called KGL Investment Cayman Ltd. It is referred to as EMPEML throughout this
          Statement of Claim.

14        EMPEML was appointed Investment Manager by an agreement between EMPEML and Port
          Link dated 28 June 2007 (the "IMA").

15        Saeed Dashti ("Mr Dashti"), a Kuwait national, was at all material times the Chairman of KGLI
          and the group of companies to which it belongs (the "KGL Group"). Between 16 April 2007
          and 24 May 2018 Mr Dashti was a director of Port Link.

16        Mr Dashti is a convicted criminal and a proven fraudster:

          (a)       On 11 November 2019 Mr Dashti was convicted by the Kuwait Court of First Instance
                    in the Kuwait Criminal Circuit (the "Kuwait Court of First Instance") in the proceedings
                    numbered 1496/2012 of embezzling or facilitating the embezzlement of public funds
                    and money laundering when acting as a director of Port Link and sentenced to a term
                    of imprisonment of 15 years;

          (b)       On 6 May 2018 Mr Dashti was convicted by the Kuwait Court of First Instance in the
                    proceedings numbered 1942/2015 of facilitating the embezzlement of public funds
                    belonging to KPA in the context of a purported advisory services contract between KPA
                    and KGLI and sentenced to a term of imprisonment of 15 years;

          (c)       Mr Dashti appealed against the convictions referred to in the two subparagraphs
                    immediately above (the appeal proceedings were designated case number 3065/2019
                    and case number 1596/2018, respectively). The convictions were upheld by the Kuwait
                    Court of Appeal (although Mr Dashti's prison sentence in the latter proceedings was
                                                                 5                                                   -10905424-1
     This Writ of Summons was filed by Ogier, attorneys-at-law for the Plaintiffs, whose address for service is: 89 Nexus Way,
                                  Camana Bay, KY1-9009 (Ref: 427021.00001/JJF/ASN/BYL
           Case 1:20-mc-00046-ALC Document 28-1 Filed 10/15/20 Page 6 of 41



                    reduced to 10 years); Mr Dashti then appealed to the Kuwait Court of Cassation; that
                    appeal is pending. Mr Dashti is currently serving his prison sentence in Kuwait.

17        To the extent necessary, the Plaintiffs will rely on the convictions referred to in the paragraph
          immediately above as evidence that Mr Dashti is serially dishonest, including in particular in (a)
          his dealings with KPA, (b) purporting to carry out his roles within the KGL Group, and (c) in
          relation to TPF.

18        Maria Lazareva, also known as Marsha Lazareva, ("Ms Lazareva") is the Vice Chairman and
          CEO of KGLI. Between 8 March 2007 and 24 May 2018 Ms Lazareva was a director of Port
          Link; between 8 March 2007 and 4 February 2019 she was a director of EMPEML (and was
          EMPEML's sole director during that period other than between 28 August 2007 and 8 February
          2009 when Kevin Krucik was also a director); until an unknown date in 2018 she was a
          shareholder of EMPEML.

19        Like Mr Dashti, Ms Lazareva is a convicted criminal and a proven fraudster:

          (a)       On 11 November 2019 Ms Lazareva was convicted by the Kuwait Court of First
                    Instance in the proceedings numbered 1496/2012 of embezzling or facilitating the
                    embezzlement of public funds and money laundering when acting as a director of Port
                    Link and sentenced to a term of imprisonment of 15 years;

          (b)       On 6 May 2018 Ms Lazareva was convicted by the Kuwait Court of First Instance in the
                    proceedings numbered 1942/2015 of facilitating the embezzlement of public funds
                    belonging to KPA in the context of a purported advisory services contract between KPA
                    and KGLI and sentenced to a term of imprisonment of 10 years;

          (c)       Ms Lazareva appealed against the convictions referred to in the two subparagraphs
                    immediately above (case number 3065/2019 and case number 1596/2018,
                    respectively). The convictions were upheld by the Kuwait Court of Appeal; Ms Lazareva
                    then appealed to the Kuwait Court of Cassation; that appeal is pending;

          (d)       Further, on 12 October 2020, Ms Lazareva was convicted by the Kuwait Court of First
                    Instance of money laundering in respect of funds obtained from the embezzlement of
                    Kuwaiti public funds and sentenced to a term of imprisonment of 7 years.

20        Ms Lazareva is a fugitive from justice. In or around November 2019, Ms Lazareva violated her
          bail conditions and absconded to the Embassy of the Russian Federation in Kuwait. To the
          extent necessary, the Plaintiffs will rely on the convictions referred to in the paragraph
          immediately above as evidence that Ms Lazareva is serially dishonest, including in particular
          in (a) her dealings with KPA, (b) purporting to carry out her roles within the KGL Group, and (c)
          in relation to TPF.

21        Ms Lazareva maintains that she is innocent of the criminal offences of which she has been
          convicted. Since 2018, Ms Lazareva has been the subject of an international lobbying
                                                                 6                                                   -10905424-1
     This Writ of Summons was filed by Ogier, attorneys-at-law for the Plaintiffs, whose address for service is: 89 Nexus Way,
                                  Camana Bay, KY1-9009 (Ref: 427021.00001/JJF/ASN/BYL
           Case 1:20-mc-00046-ALC Document 28-1 Filed 10/15/20 Page 7 of 41



          campaign in furtherance of which a number of law, public relations and lobbying firms have
          been engaged, and several high profile private individuals mobilised (the "Lazareva Lobbying
          Campaign"). As set out below, Port Link has unlawfully caused TPF to pay unknown amounts
          in support of the Lazareva Lobbying Campaign.

22        The criminal proceedings in Kuwait against Mr Dashti and Ms Lazareva referred to in
          paragraphs 16 to 21 above are referred to as the "Kuwaiti Criminal Proceedings" herein.

23        At all material times Mark Williams ("Mr Williams") was the Director of Investments for TPF,
          the Investment Director of KGLI and CEO of KGL Investment Company Asia ("KGLI Asia", a
          subsidiary of KGLI) and until an unknown date in 2018 he was a shareholder of EMPEML.
          Further, Mr Williams was the Sole Incorporator of Port Link Holdings (on 29 May 2018), Port
          Link's parent company, and has since its incorporation been its sole director and shareholder.

Basis of claims

24        The Plaintiffs' primary case is that they are entitled to bring the claims set out in this Statement
          of Claim against Port Link on their own behalf by reason of the statutory, equitable, common
          law and contractual duties that Port Link owes the Plaintiffs as Limited Partners.

25        In the alternative, if and to the extent that the claims set out in this Statement of Claim (or any
          of them) are properly regarded as and/or must be brought as derivative claims on behalf of
          TPF, the Plaintiffs will contend that Port Link has without cause failed to initiate proceedings
          on behalf of TPF against itself (and there is no real prospect of it doing so) such that the
          requirements of section 33(3) of the Exempted Limited Partnership Law (2020 Revision) are
          satisfied, such that the Plaintiffs should be permitted to prosecute the relevant claims on behalf
          of and in the name of TPF.

26        Pending full discovery and/or the administration of interrogatories in these proceedings and/or
          further disclosure in the proceedings under Cause No. FSD 13 of 2020 (which proceedings are
          addressed below), the Plaintiffs only advance such claims against Port Link as they consider
          to be properly maintainable based upon the very limited information available to them. The
          Plaintiffs reserve the entitlement to amend this Statement of Claim by (without limitation) adding
          additional claims against Port Link as further documentation and information comes to light.

Summary of claims

27        The Plaintiffs' claims principally relate to breaches of trust, further or alternatively breaches of
          statutory, common law, contractual and equitable duties owed by Port Link as General Partner.

28        The relevant breaches caused very substantial loss to TPF. Because Port Link has wrongfully
          failed to disclose to the Plaintiffs (and other Limited Partners) information to which they are
          entitled, the Plaintiffs are not presently able to provide an accurate estimate of that loss; that
          being said, they expect, subject to further inquiry and discovery, TPF's losses to exceed USD
          100 million.
                                                                 7                                                   -10905424-1
     This Writ of Summons was filed by Ogier, attorneys-at-law for the Plaintiffs, whose address for service is: 89 Nexus Way,
                                  Camana Bay, KY1-9009 (Ref: 427021.00001/JJF/ASN/BYL
           Case 1:20-mc-00046-ALC Document 28-1 Filed 10/15/20 Page 8 of 41



29        Port Link's breaches of trust and/or breaches of duty involved:

          (a)       Causing USD 45,850,000 of TPF monies to be paid to Apache and "a payee designated
                    by Apache Asia" purportedly in respect of fees for "advisory services" in relation to the
                    Clark Asset and a further unknown sum of TPF monies (possibly as much as USD
                    6,480,024) to be paid to Apache purportedly in respect of fees in relation to the sale of
                    the only other asset that TPF sold. Apache was incorporated on 7 February 2013; it
                    had no track record when it was engaged by Port Link, and it does not appear to have
                    been involved in any completed transactions other than transactions that relate to TPF.
                    As explained below, the Plaintiffs have uncovered significant links between Apache and
                    the KGL Group/EMPEML. It is inferred and alleged that the KGL Group and/or
                    EMPEML obtained undisclosed benefits from the payments purportedly made in
                    respect of Apache's fees; but further and in any event (a) Apache's purported fees were
                    extraordinary and excessive (approximating to somewhere between 450% and 700%
                    of the market rate charged by leading established investment banks), and (b) no
                    reasonably competent and rational person in the position of Port Link could have
                    concluded that Apache was a suitable and appropriate advisor alternatively the optimal
                    advisor for TPF in relation to the matters in respect of which it is said to have provided
                    services;

          (b)       Paying USD 2.72 million of TPF monies purportedly by way of "advisor fees" to Wilfredo
                    Placino ("Mr Placino"), a director of the parent company of the SPV purchaser of the
                    most substantial asset that TPF sold during its term (the Clark Asset) in connection with
                    the sale. Remarkably, Port Link has sought to justify such payment on the ground that
                    Mr Placino was incentivised by way of a success fee to obtain "the highest possible
                    sale price"; that is to say, Port Link incentivised Mr Placino to breach the duties that he
                    owed as a director of the purchaser's parent company;

          (c)       Using TPF monies in undisclosed but substantial amounts to fund directly or indirectly
                    (a) the Lazareva Lobbying Campaign and (b) the defence of the Kuwaiti Criminal
                    Proceedings in circumstances where neither the Lazareva Lobbying Campaign nor the
                    defence of the Kuwaiti Criminal Proceedings was in the Limited Partners' or TPF's
                    interests and for the avoidance of doubt the defence of the Kuwaiti Criminal
                    Proceedings did not engage the indemnity under clause 5.4 of the LPA;

          (d)       Paying a total of USD 16,095,767.12 of TPF monies between 10 February 2019 and
                    14 March 2019 to unidentified "Kuwaiti based service providers" (the "Undisclosed
                    Kuwaiti Recipients") but refusing to disclose the identities of the Undisclosed Kuwaiti
                    Recipients or to provide a proper explanation of what the payments related to. It is
                    inferred and alleged that the payments to the Undisclosed Kuwaiti Recipients or a
                    substantial proportion thereof (1) were made for illegitimate purposes and/or (2)
                    involved a direct or indirect benefit to one or more of the KGL Group, EMPEML, Mr
                    Dashti and Ms Lazareva, and/or (3) were unreasonable and/or excessive in amount
                    and/or not commensurate with any services provided and could not have been
                                                                 8                                                   -10905424-1
     This Writ of Summons was filed by Ogier, attorneys-at-law for the Plaintiffs, whose address for service is: 89 Nexus Way,
                                  Camana Bay, KY1-9009 (Ref: 427021.00001/JJF/ASN/BYL
           Case 1:20-mc-00046-ALC Document 28-1 Filed 10/15/20 Page 9 of 41



                    considered by Port Link in good faith to represent transactions that were no less
                    favourable to TPF than equivalent transactions with unaffiliated third parties and/or (4)
                    were otherwise not in the interests of the Limited Partners or TPF;

          (e)       In proceedings brought by EMPEML against Port Link and TPF in the DIFC under claim
                    number CFI-050-2018 (the "DIFC Proceedings") (a) submitting to the jurisdiction of
                    the DIFC Court, (b) admitting liability in respect of EMPEML's claim in the sum of USD
                    56,808,005 within two days of the claim being issued, and (c) paying USD
                    59,990,461.30 to a payee designated by EMPEML in satisfaction of the judgment
                    entered in the DIFC Proceedings. Port Link did so in circumstances where (a) the
                    agreement to which the DIFC Proceedings related contained a jurisdiction clause
                    conferring jurisdiction on the courts of the Cayman Islands and there is no known
                    connection between EMPEML's claim and the DIFC, and (b) EMPEML's claim was (at
                    least) grossly overstated and in a number of respects bad in law.

30        The Plaintiffs claim equitable compensation, alternatively damages payable by Port Link to
          them directly, alternatively by Port Link to TPF, reflecting the loss that the breaches referred to
          in the paragraph immediately above caused TPF.

31        Based upon the facts and matters pleaded herein the Plaintiffs also claim an account on the
          footing of wilful default alternatively a common account as to:

          (a)       The payments that Port Link made directly or indirectly, procured to be made or diverted
                    to EMPEML and members of the KGL Group; further or alternatively

          (b)       Port Link's dealings in relation to the Clark Asset.

Duties of Port Link

32        At all material times, Port Link held all rights and property of TPF of every description upon
          trust as an asset of all the partners of TPF. Port Link did so as a matter of statute from 2 July
          2014 when section 16(1) of the ELP Law came into force pursuant to the revisions made to the
          ELP Law in 2014 (the "ELP Law (2014 Revision)"); prior to that date it did so in equity and/or
          at common law.

33        Port Link therefore has an equitable obligation to account to each and every limited partner of
          TPF (the "Limited Partners") in respect of its dealings in relation to TPF's property (the "Duty
          to Account"). This Duty to Account is independent of the duties referred to in the two
          paragraphs immediately below.

34        Further or alternatively, at all material times Port Link owed (and continues to owe) the following
          duties to each and every one of the Limited Partners, further or alternatively to TPF:

          (a)       An equitable further or alternatively common law further or alternatively implied
                    contractual duty to preserve the assets of TPF;
                                                                 9                                                   -10905424-1
     This Writ of Summons was filed by Ogier, attorneys-at-law for the Plaintiffs, whose address for service is: 89 Nexus Way,
                                  Camana Bay, KY1-9009 (Ref: 427021.00001/JJF/ASN/BYL
          Case 1:20-mc-00046-ALC Document 28-1 Filed 10/15/20 Page 10 of 41



          (b)       A duty pursuant to section 4(3) of the ELP Law as originally enacted in 1991 and
                    subsequently section 19(1) of the ELP Law (2014 Revision) and all subsequent
                    revisions of the ELP Law to act at all times in good faith and in the interests of TPF
                    (there being no agreement to the contrary);

          (c)       An equitable, further or alternatively common law, further or alternatively implied
                    contractual, duty to display complete good faith towards the Limited Partners in all
                    dealings and transactions of TPF;

          (d)       An equitable, further or alternatively common law, duty not to make a profit (whether
                    directly or indirectly) at the expense of the Limited Partners without their full knowledge
                    and consent, alternatively an equitable, further or alternatively common law, further or
                    in the further alternative a contractual, duty not to make such a profit from transactions
                    absent a rational and good faith belief that the terms and conditions of such transactions
                    were no less favourable than those that could have been obtained for comparable
                    products or services from an unaffiliated third party with similar (or better) expertise and
                    experience;

          (e)       An equitable, further or alternatively common law, duty to manage TPF rationally;

          (f)       An equitable, further or alternatively common law, duty to disclose to the Limited
                    Partners any breach of duty or other misconduct by it or any person or entity engaged
                    or employed by TPF (the "Duty to Speak");

          (g)       An implied contractual duty under the LPA, further or alternatively a common law duty,
                    to exercise reasonable care and skill in performing its role.

35        Further or in the yet further alternative, at all material times Port Link owed (and continues to
          owe) the following duties to maintain and provide to the Limited Partners information relating
          to the business and affairs of TPF. Such duties are referred to collectively as Port Link's
          "Information Obligations" herein.

          (a)       A duty pursuant to section 21 of the ELP Law to keep proper books of account including,
                    where applicable, material underlying documentation, necessary to give a true and fair
                    view of TPF's business and financial condition and to explain its transactions.

          (b)       A duty pursuant to section 22 of the ELP Law to provide to the Limited Partners on
                    demand true and full information regarding the state of the business and financial
                    condition of TPF. For the avoidance of doubt, this statutory duty is not limited or
                    otherwise modified by any express or implied term of the LPA.

          (c)       A contractual duty pursuant to clause 7.1 of the LPA to keep appropriate records and
                    books of account for TPF and provide to the Limited Partners (a) access to such records
                    and books of account, and (b) copies of such records and books of account "under
                    such reasonable conditions and restrictions" as it prescribed.
                                                                10                                                   -10905424-1
     This Writ of Summons was filed by Ogier, attorneys-at-law for the Plaintiffs, whose address for service is: 89 Nexus Way,
                                  Camana Bay, KY1-9009 (Ref: 427021.00001/JJF/ASN/BYL
          Case 1:20-mc-00046-ALC Document 28-1 Filed 10/15/20 Page 11 of 41



          (d)       An equitable, further or alternatively common law, duty to render true accounts and full
                    information of all things affecting TPF to any Limited Partner or his legal
                    representatives.

36        For the avoidance of doubt, as a matter of law, Port Link's duties as trustee of the assets of
          TPF and the other fiduciary duties that Port Link owed to the Limited Partners, further or
          alternatively to TPF, were non delegable.

Imputation of knowledge

37        By reason of (inter alia) (a) Mr Dashti's and Ms Lazareva's directorships of Port Link and
          EMPEML, (b) KGLI's ownership of Port Link, and (c) Mr Dashti's and/or Ms Lazareva's and/or
          KGLI's interests in EMPEML, at all material times the knowledge of EMPEML in relation to TPF
          is to be imputed to Port Link.

Overview of TPF's dealings

38        TPF made a total of four known investments (subject to further enquiries and disclosure) during
          its seven-year term:

          (a)       In August 2007, an investment of USD 20 million by way of a convertible loan
                    agreement with Damietta International Ports Company SAE ("DIPCO"), an Egyptian
                    company. Port Link caused TPF to recognise a provisional loss of the entire investment
                    in its financial statement for the year ended 31 December 2014. Port Link and EMPEML
                    blamed the loss on the Arab Spring and difficulties between DIPCO and the Egyptian
                    government;

          (b)       In November 2007, an investment of USD 20 million in Münchmeyer Petersen Capital
                    Global Maritime Opportunities SA ("MPC GMO"). Port Link and EMPEML have stated
                    that the entire investment in MPC GMO was lost, purportedly due to the global financial
                    crisis;

          (c)       In January 2008, an investment of approximately USD 28.6 million in Negros Navigation
                    Company Incorporated ("NNC"), a Filipino shipping and logistics company. In 2010,
                    NNC purchased one of its competitors, a company called ATS Corporation. The
                    business of ATS Corporation combined with elements of the pre-existing business of
                    NNC was rebranded as 2GO Group Inc ("2GO"). In November 2016, TPF sold its
                    interest in NNC to another Filipino company, Udenna Development Corporation
                    ("Udenna"), apparently for USD 120 million;

          (d)       From April 2008 onwards, an investment in a total amount unknown to the Plaintiffs
                    (said by Port Link to be USD 100,040,000) in Clark City. TPF's interest in Clark City
                    was held through a Filipino special purpose vehicle, Global Gateway Development
                    Corporation ("GGDC"). GGDC was granted a long lease over a 177 hectare parcel of
                    land in Clark City for an initial period of 50 years on 16 July 2008. GGDC was ultimately
                                                                11                                                   -10905424-1
     This Writ of Summons was filed by Ogier, attorneys-at-law for the Plaintiffs, whose address for service is: 89 Nexus Way,
                                  Camana Bay, KY1-9009 (Ref: 427021.00001/JJF/ASN/BYL
          Case 1:20-mc-00046-ALC Document 28-1 Filed 10/15/20 Page 12 of 41



                    owned by GGDC Holdings, a Cayman Islands company which was itself wholly owned
                    by TPF. In or around November 2017, TPF sold its interest in GGDC Holdings to Clark
                    Global City Corporation ("CGCC"), a Filipino company which was a wholly owned
                    subsidiary of Udenna. The Plaintiffs do not know what price CGCC paid; Port Link
                    currently maintains that the sale price was USD 655 million, of which in excess of USD
                    300 million was distributed to the Limited Partners. Port Link refers to TPF's interest in
                    Clark City as the "Clark Asset". For convenience, the Plaintiffs have adopted this term
                    in this Statement of Claim.

39        In November 2017, Udenna apparently transferred USD 496,429,767 in connection with the
          sale of the Clark Asset to Noor Bank PJSC ("Noor") for deposit into an account held with Noor
          by Port Link (the "Noor Account").

40        The UAE Central Bank and the Attorney General of Dubai instructed Noor to freeze the transfer
          referred to in the paragraph immediately above. The monies remained frozen until February
          2019.

The Section 22 Proceedings

41        By an Originating Summons dated 29 January 2020 (Cause No. FSD 13 of 2020, the "Section
          22 Proceedings"), KPA claimed against TPF and Port Link relief pursuant to section 22 of the
          ELP Law (2018 Revision) and/or pursuant to clause 7.1 of the LPA.

42        In the course of the Section 22 Proceedings:

          (a)       Walkers sent the Plaintiffs a letter dated 6 March 2020 on behalf of Port Link (and
                    purportedly on behalf of TPF) providing certain information regarding Port Link's
                    dealings (the "Disclosure Letter");

          (b)       Andrew Childe ("Mr Childe") of the current directors of Port Link has sworn two
                    affidavits providing further information regarding Port Link's dealings (respectively
                    "Childe 1" and "Childe 2").

43        Port Link has resisted the Section 22 Proceedings and related proceedings (under Cause No.
          FSD 235 of 2019) brought by two other Limited Partners, Gulf Investment Corporation and
          General Retirement and Social Insurance Authority.

44        By an order dated 28 August 2020 made in the Section 22 Proceedings and Cause No. FSD
          235 of 2019 (the "August 2020 Disclosure Order"), the Honourable Mr Justice Parker
          required Port Link and TPF to provide extensive disclosure. Port Link (acting on its own behalf
          and purportedly on behalf of TPF) applied for a stay of execution of the August 2020 Disclosure
          Order and appealed against it.




                                                                12                                                   -10905424-1
     This Writ of Summons was filed by Ogier, attorneys-at-law for the Plaintiffs, whose address for service is: 89 Nexus Way,
                                  Camana Bay, KY1-9009 (Ref: 427021.00001/JJF/ASN/BYL
          Case 1:20-mc-00046-ALC Document 28-1 Filed 10/15/20 Page 13 of 41



45        The Plaintiffs will say that Port Link's conduct in relation to the Section 22 Proceedings and
          Cause No. FSD 235 of 2019 involve serious and continuing breaches of its duties as General
          Partner of TPF including in particular the Duty to Account and the Information Obligations.

Purported Apache fees

46        Port Link apparently caused well in excess of USD 45,850,000, and potentially as much as
          USD 52,330,024, of TPF monies to be paid to Apache and "a payee designated by Apache
          Asia" (the "Undisclosed Designated Payee") purportedly by way of fees for advisory services
          provided in relation to the sales of TPF's interests in NNC and the Clark Asset.

          Ownership and control of Apache

47        Apache was incorporated in Hong Kong on 7 February 2013. Upon incorporation, a single
          share in Apache was issued to Highnoon Limited ("Highnoon"), another Hong Kong company.
          Highnoon was appointed as a corporate director of Apache on the same date (7 February
          2013). No other shares in Apache were issued.

48        From at least July 2013 until 6 December 2018, the only (two) issued shares in Highnoon were
          owned by Granville Limited ("Granville"), a Hong Kong company. Throughout this same period
          (1) Granville was a corporate director of Highnoon, and (2) Shane Weir ("Mr Weir"), the founder
          of Weir & Associates, was a director of Granville.

49        On 6 December 2018, Granville transferred its shares in Highnoon to Cheonghar Wong ("Ms
          Wong"), who was appointed a director of Highnoon on the same date. Until 1 January 2019,
          Ms Wong was a partner at Weir & Associates.

50        On 15 February 2019, Highnoon transferred the sole share in Apache to Capital Corporation
          Limited ("CCL"), a further Hong Kong company. CCL replaced Highnoon as corporate director
          of Apache two days earlier, on 13 February 2019. The directors and registered shareholders
          of CCL are Ms Wong and Mr Weir.

51        The Plaintiffs do not know the identity of the past or present ultimate beneficial owner(s) of
          Apache.

52        The other directors of Apache are Bee Lin Ang ("Ms Lin Ang", who has been a director since
          5 March 2014) and Ronald Henry Ayliffe ("Mr Ayliffe"), Apache's founder. Mr Ayliffe was a
          director of Apache from 1 April 2013 until 5 March 2014 (the date on which Ms Lin Ang was
          appointed). He was then reappointed on 15 April 2020. Apache has never had any directors
          other than Highnoon, CCL, Ms Lin Ang and Mr Ayliffe.

53        While Mr Ayliffe has experience in banking, having worked for Bank of America Merrill Lynch
          in Australia in small-cap advisory between mid 2010 and October 2012 and prior to that for
          Deutsche Bank in Hong Kong, Ms Lin Ang appears not to have any significant experience in
          banking or finance.
                                                                13                                                   -10905424-1
     This Writ of Summons was filed by Ogier, attorneys-at-law for the Plaintiffs, whose address for service is: 89 Nexus Way,
                                  Camana Bay, KY1-9009 (Ref: 427021.00001/JJF/ASN/BYL
          Case 1:20-mc-00046-ALC Document 28-1 Filed 10/15/20 Page 14 of 41



          Apache's purported expertise and experience

54        Apache describes itself on its website (http://apacheasia.com, the "Apache Website") as "a
          merchant bank targeting the Asia Pacific region … addressing the mid-cap market".

55        On the "Relevance" page of the Apache Website, it is stated that Apache "can help in situations
          where traditional investment banks believe a transaction is too small or too difficult" and that
          Apache "specialises in transactions that are considered too difficult for investment banks or
          outside their core area of expertise".

56        The "Transactions" page of the Apache Website gives details of only three transactions with
          which Apache claims to have been involved. It states that Apache:

          (a)        "acted for 2GO Group, the Philippines' largest logistics company, in the refinancing of
                    its senior debt" in a transaction said to be worth approximately USD 100 million in April
                    2013 (the "2GO Transaction");

          (b)       "structured and arranged an economic swap for its client [described on the Apache
                    Website as an "Undisclosed Counterparty"] to monetise an equity position that had
                    shareholder restrictions" in October 2013 (the "Undisclosed Client Transaction"); and

          (c)       "arranged a US$45 million loan for the Port Fund, a fund sponsored by Kuwait-based
                    KGLI" in August 2013 (the "TPF Loan").

57        All three transactions referred to in the paragraph immediately above apparently relate to TPF:

          (a)       As at the date of the 2GO Transaction, TPF had a substantial indirect interest in 2GO.
                    2GO was owned as to 88.31% by NNC which in turn was owned as to 59.59% by KGLI-
                    NM Holdings, which was itself owned as to 80% by KGL Investment BV. Further, Mr
                    Mark Williams was a director of 2GO;

          (b)       Mr Ayliffe has stated that the "Undisclosed Client Transaction" related to 2GO;

          (c)       The TPF Loan directly concerned TPF. The TPF Loan is referred to in the minutes of
                    TPF's Investment Committee Meeting held on 9 October 2013, in which it is stated that
                    TPF "negotiated and obtained a loan from Goldman Sachs's entity Best Investments
                    (Delaware, USA) for a purpose of capital infusion in Negros Navigation and GGDC".
                    The minutes make no reference to Apache having assisted in the arrangement of the
                    TPF Loan; nor do the minutes or any other document that the Plaintiffs have seen refer
                    to Apache having been paid fees in relation to the TPF Loan.

58        There is nothing on the Apache Website or any other material that the Plaintiffs have seen to
          suggest that Apache – as distinct from the unidentified individuals who apparently became
          Apache's "team" and are said to have been involved in historical deals in the Philippines and


                                                                14                                                   -10905424-1
     This Writ of Summons was filed by Ogier, attorneys-at-law for the Plaintiffs, whose address for service is: 89 Nexus Way,
                                  Camana Bay, KY1-9009 (Ref: 427021.00001/JJF/ASN/BYL
          Case 1:20-mc-00046-ALC Document 28-1 Filed 10/15/20 Page 15 of 41



          Mongolia – was involved in any completed transactions beyond the three transactions referred
          to in paragraph 56 above and the sales of TPF's interests in the Clark Asset and NNC.

59        The homepage of the Apache Website contains a statement that "apache has had a successful
          and profitable initial 18 months and is now in growth mode from a position of strength, with
          several blue-chip mandates under execution". It is suitable and appropriate to infer, and is
          inferred and alleged, that this statement was first made in or around September 2014 given the
          reference to Apache's "initial 18 months". The Apache Website was last updated on 2 March
          2016.

60        In the premises of paragraphs 56 to 59 above, it is appropriate to infer, and is inferred and
          alleged, that:

          (a)       As of April 2013, Apache had no track record, having only been established in February
                    2013;

          (b)       During the period between April 2013 and November 2017, Apache was not involved
                    in any completed transactions apart from those referred to in paragraph 56 above and
                    the sales of TPF's interest in NNC and the Clark Asset. (For the avoidance of doubt,
                    the Plaintiffs do not accept that Apache had any substantial and legitimate involvement
                    in any of those transactions.)

          Links between Apache and the KGL Group/EMPEML

61        The Apache Website domain name was registered in November 2012 (i.e., before Apache was
          incorporated) by KGLI. KGLI is, and at all material times has been, the Registrant Organisation
          for the Apache Website domain name.

62        At all material times, the Apache Website has been hosted on name servers managed by
          and/or registered to Matt Williams Consulting ("MWC"). The founder and president of MWC is
          Mr Williams' brother, Matthew Williams. MWC has also provided web services to KGLI and
          KGLI Asia (as well as to TPF).

63        From November 2012 until August 2018, Anas Matar ("Mr Matar") was named in the domain
          name records for the Apache Website. From September 2011 until March 2014, Mr Matar was
          employed by KGLI as an IT infrastructure manager.

64        As pleaded above, Apache is currently indirectly legally owned by Mr Weir and Ms Wong and
          was formerly indirectly legally owned by Ms Wong alone. EMPEML has used the services of
          Weir & Associates since at least July 2018.

65        When EMPEML was put into liquidation on 18 February 2020, Mr Ayliffe was appointed
          voluntary liquidator of EMPEML.

          The Plaintiffs' claims in relation to Apache
                                                                15                                                   -10905424-1
     This Writ of Summons was filed by Ogier, attorneys-at-law for the Plaintiffs, whose address for service is: 89 Nexus Way,
                                  Camana Bay, KY1-9009 (Ref: 427021.00001/JJF/ASN/BYL
          Case 1:20-mc-00046-ALC Document 28-1 Filed 10/15/20 Page 16 of 41



66        It is appropriate to infer, and is inferred and alleged, that Apache provided no, alternatively no
          substantial, legitimate services to TPF, or in the further alternative that the fees purportedly
          paid by TPF/Port Link to Apache far exceeded the market value of any legitimate services that
          Apache provided to TPF. The grounds for this inference are as follows:

          (a)       The facts and matters pleaded in paragraphs 47 to 65 above;

          (b)       As stated in paragraph 12.1 of the Disclosure Letter, Port Link's position is that Apache
                    "was first engaged by the Fund in April 2015". On this basis – contrary to what is
                    suggested on the Apache Website – Apache cannot have provided services to TPF in
                    relation to the transactions referred to in paragraph 56 above, which transactions are
                    said to have occurred between April and October 2013;

          (c)       As stated above, in November 2017, TPF sold the Clark Asset to CGCC, a wholly
                    owned subsidiary of Udenna. CGCC was a special purpose vehicle, incorporated by
                    Udenna only three months earlier for the purposes of acquiring the Clark Asset. Well
                    before a sale to CGCC/Udenna was in contemplation, TPF/Port Link had a pre-existing
                    relationship with Udenna by reason of Udenna's purchase in November 2016 of TPF's
                    interest in NNC. Accordingly, at least as regards the Clark Asset, CGCC/Udenna was
                    not a purchaser found, identified or introduced by Apache. The statement in paragraph
                    12.1 of the Disclosure Letter that "Apache played a key role in identifying potential
                    buyers of GGLC, including Udenna" is therefore false: there was no possible need for
                    Apache to "identify" Udenna as a potential purchaser of the Clark Asset;

          (d)       In discussing TPF's exit from the Clark Asset in her witness statement dated 30
                    September 2019 in ICSID Case No. UNCT/19/1 Ms Lazareva does not mention
                    Apache, let alone suggest that it played a substantial role in facilitating that exit;

          (e)       The paucity of references in TPF's documents of record to Apache; and

          (f)       The paucity of other contemporaneous documents disclosed by Port Link evidencing
                    the provision of services by Apache.

67        Further or alternatively, it is appropriate to infer, and is inferred and alleged, that:

          (a)       Port Link's engagement of Apache in relation to TPF's interests in NNC and the Clark
                    Asset were not arm's length engagements;

          (b)       The terms of such engagements were commercially disadvantageous to TPF;

          (c)       Port Link failed to consider properly or at all whether Apache was the best possible
                    advisor for TPF in relation to NNC and the Clark Asset;

          (d)       The KGL Group, further or alternatively EMPEML, further or in the further alternative
                    Ms Lazareva and/or Mr Dashti and/or other persons unknown, improperly obtained

                                                                16                                                   -10905424-1
     This Writ of Summons was filed by Ogier, attorneys-at-law for the Plaintiffs, whose address for service is: 89 Nexus Way,
                                  Camana Bay, KY1-9009 (Ref: 427021.00001/JJF/ASN/BYL
          Case 1:20-mc-00046-ALC Document 28-1 Filed 10/15/20 Page 17 of 41



                    direct or indirect benefits from the payments that Port Link made purportedly in respect
                    of Apache's fees and/or otherwise from Port Link's engagement of Apache, contrary to
                    the best interests of TPF;

          (e)       Port Link's engagement of Apache and the payments that it made to Apache or
                    payee(s) designated by Apache constituted transactions that Port Link entered into
                    absent a rational and good faith belief that the terms and conditions of such transactions
                    were no less favourable than those that could have been obtained for comparable
                    products or services from an unaffiliated third party with similar (or better) expertise and
                    experience.

68        The grounds for the inferences pleaded in the paragraph immediately above are as follows:

          (a)       The facts and matters pleaded in paragraphs 47 to 66 above;

          (b)       The sales of TPF's interests in the Clark Asset and NNC were not transactions that
                    "traditional investment banks" would have considered "too small or too difficult" or
                    "outside their core area of expertise". To the contrary, they were transactions in relation
                    to which investment banks (and other suitable established financial entities) would have
                    been eager to act to the extent that it was necessary and appropriate for Port Link and
                    EMPEML to obtain external advice and assistance;

          (c)       In the premises of the subparagraph immediately above and given Apache's lack of
                    track record, experience and expertise, no reasonably competent and rational person
                    in the position of Port Link could have concluded that Apache was an appropriate
                    advisor, alternatively the optimal advisor, for TPF in relation to NNC and the Clark
                    Asset;

          (d)       The extraordinary and excessive level of fees that Port Link apparently caused to be
                    paid to Apache and "a payee designated by Apache" (the "Undisclosed Designated
                    Payee"), approximating to somewhere between 450% and 700% of the market rate
                    charged by leading established investment banks;

          (e)       The statement in paragraph 3.12 of the Disclosure Letter that a payment of USD 36.2
                    million was purportedly made around 9 February 2019 to "Apache Asia and a payee
                    designated by Apache Asia based on documented contractual obligations", coupled
                    with Port Link's failure to disclose the identity of the Undisclosed Designated Payee or
                    the relevant "contractual obligations" entitling the Undisclosed Designated Payee to
                    payment.

69        It was not in the interests of the Limited Partners or TPF for Port Link to engage Apache, further
          or alternatively for Port Link to use TPF's monies to pay purported fees to Apache and the
          Undisclosed Designated Payee; further or alternatively Port Link did not act in good faith in
          engaging Apache, further or alternatively so using TPF's monies; further or in the further
          alternative no reasonably competent general partner in the position of Port Link further or
                                                      17                                       -10905424-1
     This Writ of Summons was filed by Ogier, attorneys-at-law for the Plaintiffs, whose address for service is: 89 Nexus Way,
                                  Camana Bay, KY1-9009 (Ref: 427021.00001/JJF/ASN/BYL
          Case 1:20-mc-00046-ALC Document 28-1 Filed 10/15/20 Page 18 of 41



          alternatively no general partner acting rationally would have acted as Port Link did in relation
          to Apache.

70        In the premises, Port Link acted in wilful and/or intentional further or alternatively negligent
          breach of trust, further or alternatively in breach of the duties referred to in paragraph 34 above
          in engaging Apache, further or alternatively using TPF's monies to pay purported fees to
          Apache and the Undisclosed Designated Payee.

71        The Plaintiffs are therefore entitled to and claim equitable compensation, alternatively damages
          payable by Port Link to them direct, alternatively by Port Link to TPF reflecting the total
          payments purportedly made in respect of Apache's fees less the market value of any legitimate
          services provided by Apache to TPF.

72        Further or alternatively, Port Link is liable to account for and disgorge to TPF any indirect or
          direct benefit that it obtained from the payments that it made purportedly in respect of Apache's
          fees or otherwise from its engagement of Apache.

The Placino Payment

73        Port Link apparently caused USD 2.72 million to be paid from the Noor Account to Mr Placino,
          purportedly by way of "advisor fees" in connection with the sale of the Clark Asset (the "Placino
          Payment"). The Placino Payment was first disclosed to the Plaintiffs in line 23 of the table
          under paragraph 3.11 of the Disclosure Letter.

74        At the time of the payment, Mr Placino was a director of Udenna, the 100% owner of CGCC,
          the purchaser of the Clark Asset. As stated above, CGCC was an SPV, incorporated in August
          2017 for the purposes of acquiring the Clark Asset. It is therefore inherently unlikely that CGCC
          and Udenna were under separate and independent control, and inherently likely that CGCC's
          and Udenna's interests in relation to the Clark Asset were closely aligned (if not substantively
          identical).

75        Accordingly, Mr Placino was by definition unfit to advise TPF in relation to the sale of the Clark
          Asset: Mr Placino could not lawfully or properly do so.

76        By reason of his directorship of Udenna, Mr Placino would have been under an insoluble
          conflict of interest as regards the sale to the extent that he purported to advise TPF. In his
          capacity as a director of Udenna, Mr Placino was obliged to seek to negotiate and agree the
          best possible terms for Udenna (including the lowest possible price), whereas TPF was
          interested in obtaining the best possible terms for it (including the highest possible price).

77        In paragraph 36 of Childe 2 Mr Childe stated:

          "I understand from speaking to representatives of the Fund that Mr Placino played a crucial
          role in facilitating the transaction with Udenna and facilitating the closing of the sale. Mr Placino
          was engaged by the Fund on a success fee structure and his fees were calculated as a
                                                                18                                                   -10905424-1
     This Writ of Summons was filed by Ogier, attorneys-at-law for the Plaintiffs, whose address for service is: 89 Nexus Way,
                                  Camana Bay, KY1-9009 (Ref: 427021.00001/JJF/ASN/BYL
          Case 1:20-mc-00046-ALC Document 28-1 Filed 10/15/20 Page 19 of 41



          percentage of the sale price of the Clark Asset in order to incentivise Mr Placino to achieve the
          highest possible sale price."

78        This constitutes an admission that Port Link incentivised Mr Placino to breach the duties that
          he owed as a director of Udenna, further or alternatively paid Mr Placino a secret commission.

79        It was not in the interests of the Limited Partners or TPF for Port Link to undertake to make the
          Placino Payment, further or alternatively to use TPF's monies to make the Placino Payment;
          further or alternatively Port Link did not act in good faith in so undertaking and using TPF's
          monies; further or in the further alternative no reasonably competent general partner in the
          position of Port Link, further or alternatively no general partner acting rationally, would have
          made the Placino Payment.

80        In the premises, Port Link acted in wilful and/or intentional further or alternatively negligent
          breach of trust, further or alternatively in breach of the duties referred to in paragraph 34 above
          in making the Placino Payment, further or alternatively in using TPF's monies to make the
          Placino Payment.

81        The Plaintiffs are therefore entitled to and claim equitable compensation alternatively damages
          payable by Port Link to them direct alternatively by Port Link to TPF reflecting the Placino
          Payment.

Lobbying and legal fees

82        Under paragraph 3.11 of the Disclosure Letter, Walkers set out fees that were paid by Port Link
          using monies that were released from the Noor Account in February 2019. A substantial
          proportion of those payments (in number and value) were made to firms or entities that provide
          legal, public relations and/or lobbying services. In addition, a payment of USD 1,085,833.33
          was made to Neil Bush, one of the brothers of President George W Bush and sons of President
          George Bush Senior, who has had extensive involvement with the Lazareva Lobbying
          Campaign.

83        The relevant payments are detailed in Annex 1 to this Statement of Claim, together with
          Walkers' purported explanation of what the fees related to. The payments total USD
          7,312,436.32.

84        A large proportion of the Annex 1 payments are said to have been paid in respect of services
          to "assist with [TPF's] efforts to unfreeze the $496 million held by Noor". The descriptions
          provided by Walkers are neither accurate nor comprehensive, for the reasons set out below. In
          particular, the fees said to have been incurred in relation to the Noor Account were not or
          alternatively not all exclusively so incurred.

85        In paragraph 85 of Childe 1, Mr Childe stated:



                                                                19                                                   -10905424-1
     This Writ of Summons was filed by Ogier, attorneys-at-law for the Plaintiffs, whose address for service is: 89 Nexus Way,
                                  Camana Bay, KY1-9009 (Ref: 427021.00001/JJF/ASN/BYL
          Case 1:20-mc-00046-ALC Document 28-1 Filed 10/15/20 Page 20 of 41



                     "Some of the firms engaged by the Fund [TPF] to assist with the unfreezing of the $496
                     million [the Noor Account funds] were also assisting the former directors of the GP
                     in relation to ongoing criminal proceedings in Kuwait" (emphasis added).

86        Mr Childe's reference to "ongoing criminal proceedings in Kuwait" is a reference to the Kuwaiti
          Criminal Proceedings. The statement in paragraph 85 of Childe 1 constitutes an admission that
          (1) Port Link applied TPF's monies to fund Mr Dashti's and Ms Lazareva's defence of the
          Kuwaiti Criminal Proceedings, and (2) the descriptions of the payments listed under paragraph
          3.11 of the Disclosure Letter are neither accurate nor comprehensive. A statement to almost
          identical effect – constituting the same admissions – was made in paragraph 11.3 of the
          Disclosure Letter.

87        Further (without limitation):

          (a)       The following sums are said to have been paid to Crowell & Moring LLP ("Crowell &
                    Moring") purportedly "for their legal fees and for disbursement on behalf of the Fund
                    [TPF]":

                    (i)       USD 7.5 million on 7 February 2019;

                    (ii)      USD 41.7 million on 12 February 2019; and

                    (iii)     USD 1.5 million on 30 March 2019.

          (b)       Crowell & Moring represents Ms Lazareva personally (inter alia in ICSID Case No.
                    UNCT/19/1) and KGLI in relation to public and media relations, and has been (and
                    continues to be) heavily involved with the Lazareva Lobbying Campaign. In the table
                    under paragraph 3.12 of the Disclosure Letter, it is stated that from the payments
                    referred to in the subparagraph immediately above, Crowell & Moring retained USD
                    2,576,349.69 in respect of fees purportedly for "legal and other services to the Fund
                    and Port Link GP";

          (c)       In the same table under paragraph 3.12 of the Disclosure Letter, it is stated that Crowell
                    and Moring made (inter alia) the following payments "acting on the instructions of the
                    board of directors of the Fund":

                    (i)       A payment of USD 229,593.56 to Navigant Consulting Inc ("Navigant
                              Consulting") purportedly in respect of "services in support of legal advice to
                              the Fund and the GP". This description is not understood, but given the absence
                              of any reference to the unfreezing of the Noor Account (which is referred to
                              repeatedly elsewhere in the same table in relation to other entries) it is
                              appropriate to infer, and is inferred and alleged, that the services provided by
                              Navigant Consulting Inc did not relate to the Noor Account but rather to the
                              Lazareva Lobbying Campaign and/or the Kuwaiti Criminal Proceedings;


                                                                20                                                   -10905424-1
     This Writ of Summons was filed by Ogier, attorneys-at-law for the Plaintiffs, whose address for service is: 89 Nexus Way,
                                  Camana Bay, KY1-9009 (Ref: 427021.00001/JJF/ASN/BYL
          Case 1:20-mc-00046-ALC Document 28-1 Filed 10/15/20 Page 21 of 41



                    (ii)      A payment of USD 260,795.18 to Marathon Strategies LLC ("Marathon")
                              purportedly in respect of "services to assist in the Fund's efforts to unfreeze
                              $496 Million held by Noor and protect the reputation of the Fund" (emphasis
                              added). It is appropriate to infer, and is inferred and alleged, that the services
                              provided by Marathon (alternatively a substantial proportion of such services)
                              related not to the unfreezing of the Noor Account but instead to the Lazareva
                              Lobbying Campaign and/or the Kuwaiti Criminal Proceedings:

                              (A)        Marathon was engaged by Crowell & Moring under an engagement
                                         letter dated 1 May 2019, nearly three months after the Noor Account
                                         was unfrozen;

                              (B)        Marathon's filing in the United States under the Foreign Registration Act
                                         1938 ("FARA") does not mention any work or assistance in relation to
                                         the unfreezing of the Noor Account;

                              (C)        To the contrary, Marathon's FARA filing states that it "will assist the
                                         foreign principal [defined as KGLI rather than TPF] in connection with
                                         public relations implications of the legal advice the firm, Crowell &
                                         Moring LLP provides to [KGLI]";

                    (iii)     Squire Patton Boggs, which received fees totalling USD 1,405,930.69 stated in
                              its FARA filing that it was still being paid in Q2 2019 (1 April – 30 June 2019)
                              for "monitoring issues in relation to bank hold on funds" despite the Noor
                              Account having been unfrozen months earlier, in February 2019;

                    (iv)      In paragraph 40 of Childe 2, Mr Childe stated: "I understand from
                              representatives of the Fund that once the release of the $496 million occurred,
                              Marathon and Squire subsequently entered into new agreements with another
                              third party. I also understand that this means that the Fund did not pay Marathon
                              and Squire the amounts claimed in [the second affidavit of Yousef Al Sabah
                              dated 24 April 2020 ("Al Sabah 2")]". This statement is not understood: the
                              payments to Marathon and Squire Patton Boggs referred to in Al Sabah 2
                              exactly reflect the payments to those firms identified in the Disclosure Letter.
                              Further and in any event, the FARA filings of Squire Patton Boggs identify TPF
                              as the client; the Plaintiffs are not aware of any FARA filings identifying any
                              possibly relevant "third party" client of Squire Patton Boggs.

88        The Plaintiffs do not know the extent to which the payments set out in Annex 1 were paid in
          relation to the Lazareva Lobbying Campaign and/or the Kuwaiti Criminal Proceedings.
          However, given (1) the facts and matters pleaded in paragraphs 84 to 87 above, (2) the timings
          and amounts of the relevant payments, (3) the identity of the payees, and (4) the descriptions
          of the payments provided by Walkers in the Disclosure Letter, it is appropriate to infer, and is
          inferred and alleged, that such fees or alternatively a substantial proportion of such fees

                                                                21                                                   -10905424-1
     This Writ of Summons was filed by Ogier, attorneys-at-law for the Plaintiffs, whose address for service is: 89 Nexus Way,
                                  Camana Bay, KY1-9009 (Ref: 427021.00001/JJF/ASN/BYL
          Case 1:20-mc-00046-ALC Document 28-1 Filed 10/15/20 Page 22 of 41



          (including but not limited to at least a substantial proportion of the fees paid to Crowell & Moring,
          Navigant Consulting and Marathon) were paid in relation to the Lazareva Lobbying Campaign
          and/or the Kuwaiti Criminal Proceedings.

89        The table under paragraph 3.11 of the Disclosure Letter also refers to two payments to KGLI
          Asia in February 2019 totalling USD 1,948,976.32. Walkers stated that these payments were
          made in respect of fees "for administrative and personnel services it provided to the Fund in
          2018 – 2019 in respect of the sale of GGLC and the subsequent release of the monies
          frozen at Noor" (emphasis added).

90        In paragraph 40 of Childe 2 Mr Childe stated: "representatives of KGLI Asia were involved on
          a daily basis in securing the release of the Fund monies at Noor bank." The Plaintiffs are
          entitled to and claim an account detailing the extent to which KGLI Asia or unidentified
          "representatives" thereof provided services in relation to the Lazareva Lobbying Campaign
          and/or the Kuwaiti Criminal Proceedings.

91        It was not in the interests of the Limited Partners or TPF for TPF's monies to be applied in
          support of the Lazareva Lobbying Campaign and/or the defence of the Kuwaiti Criminal
          Proceedings; further or alternatively Port Link did not act in good faith in so applying TPF's
          monies; further or in the further alternative no reasonably competent general partner in the
          position of Port Link, further or alternatively no general partner acting rationally, would have so
          applied TPF's monies.

92        Port Link therefore acted in wilful and/or intentional, further or alternatively negligent, breach of
          trust, further or alternatively in breach of the duties referred to in paragraph 34 above in applying
          TPF's monies in support of the Lazareva Lobbying Campaign and/or the defence of the Kuwaiti
          Criminal Proceedings.

93        In the premises of paragraphs 82 to 92 above, the Plaintiffs are entitled to and claim equitable
          compensation alternatively damages payable by Port Link to them direct alternatively by Port
          Link to TPF reflecting the total payments that Port Link made either directly or indirectly in
          relation to the Lazareva Lobbying Campaign and the Kuwait Criminal Proceedings using TPF's
          monies.

Payments to undisclosed Kuwaiti recipients

94        In paragraph 3.13 of the Disclosure Letter, Walkers stated that the tables under paragraphs
          3.11 and 3.12 of that letter did not include payments out of the Noor Account to "service
          providers to the Fund" based in Kuwait, purportedly on the ground that the disclosure of their
          identities "would, in all likelihood, lead to adverse and wholly unjust consequences for such
          parties".

95        Port Link's position in this regard was criticised in paragraph 46 of Al Sabah 2. In response to
          such criticism, Mr Childe included under paragraph 49 of Childe 2 a table setting out five
          payments made out of the Noor Account between 10 February 2019 and 14 March 2019 to
                                                     22                                       -10905424-1
     This Writ of Summons was filed by Ogier, attorneys-at-law for the Plaintiffs, whose address for service is: 89 Nexus Way,
                                  Camana Bay, KY1-9009 (Ref: 427021.00001/JJF/ASN/BYL
          Case 1:20-mc-00046-ALC Document 28-1 Filed 10/15/20 Page 23 of 41



          unidentified "Kuwaiti based service providers" (the "Undisclosed Kuwaiti Recipients") and a
          further payment (of USD 6,849.85) that was apparently made to EMPEML's lawyers in the
          Uncontested DIFC Proceedings (addressed below).

96        The payments to the Undisclosed Kuwaiti Recipients total USD 16,095,767.12. Under the
          heading "Transaction Details", Mr Childe purports to describe the services in respect of which
          such payments were made:

          (a)       The first two payments (totalling USD 1,507,941.83) are said to have been made to a
                    service provider or service providers "engaged by the Fund on a joint mandate to
                    provide assistance with (i) the Fund's effort to secure the release of the frozen funds in
                    the Noor Account and (ii) the Kuwaiti Criminal Proceedings";

          (b)       The third and fourth payments (totalling USD 14,420,000) are said to have been made
                    to a service provider or service providers "engaged by the Fund to provide assistance
                    with the Fund's effort to secure the release of the frozen funds in the Noor Account",
                    and that the third payment (in the sum of USD 14,070,000) "accounted for the success
                    fee";

          (c)       The sixth payment (on 14 March 2019 in the sum of USD 160,975.44) is said to have
                    been made to a service provider "engaged by the Fund to provide legal advice to the
                    Fund in connection with the frozen funds in the Noor Account".

97        Port Link is in continuing breach of the Duty to Account, further or alternatively the Information
          Obligations, by withholding from the Limited Partners the identities of the Undisclosed Kuwaiti
          Recipients, further or alternatively by failing to disclose to the Limited Partners full details of
          such services as the Undisclosed Kuwaiti Recipients provided to TPF. There is no legitimate
          basis for Port Link to do so.

98        In the premises of paragraphs 94 to 97 above, it is appropriate to infer, and is inferred and
          alleged, that the payments to the Undisclosed Kuwaiti Recipients or a substantial proportion
          thereof (1) were made for illegitimate purposes and/or (2) involved a direct or indirect benefit
          to one or more of the KGL Group, EMPEML, Mr Dashti and Ms Lazareva, and/or (3) were
          otherwise not in the interests of the Limited Partners or TPF such that they were made by Port
          Link in wilful and/or intentional, further or alternatively negligent, breach of trust, further or
          alternatively in breach of the duties referred to in paragraph 34 above.

99        To the extent that the payments to Undisclosed Kuwaiti Recipients were made in respect of
          services provided in support of the Lazareva Lobbying Campaign and/or the defence of the
          Kuwaiti Criminal Proceedings, paragraphs 91 and 92 above are repeated.

100       The Plaintiffs are therefore entitled to and claim equitable compensation alternatively damages
          payable by Port Link to them direct alternatively by Port Link to TPF reflecting the payments
          made to the Undisclosed Kuwaiti Recipients but giving credit for the value of any legitimate
          services provided by the Undisclosed Kuwaiti Recipients to TPF in TPF's interests.
                                                      23                                      -10905424-1
     This Writ of Summons was filed by Ogier, attorneys-at-law for the Plaintiffs, whose address for service is: 89 Nexus Way,
                                  Camana Bay, KY1-9009 (Ref: 427021.00001/JJF/ASN/BYL
       Case 1:20-mc-00046-ALC Document 28-1 Filed 10/15/20 Page 24 of 41



The DIFC Proceedings

101    By a claim form dated 9 July 2018 (the "DIFC Claim Form"), EMPEML commenced the DIFC
       Proceedings against Port Link and TPF in the DIFC under claim number CFI-050-2018.
       EMPEML claimed:

       (a)       Allegedly unpaid Carry (as defined in clause 5.2(d)(iv) of the IMA) of USD 45,462,000.

       (b)       Compound interest on the allegedly unpaid Carry of 8% per annum commencing on 1
                 January 2015.

       (c)       Allegedly unpaid Management Fees (as defined in clause 5.1 of the IMA) of USD
                 8,106,386.

       (d)       Compound interest on the allegedly unpaid Management Fees of 8% per annum.

102    The DIFC Claim Form stated that on 7 July 2018, EMPEML's legal representatives wrote to
       Port Link and TPF:

                  "requesting their agreement that this dispute and any claims under the IMA and/or the
                  LPA be heard in the DIFC Courts. On 8 July 2018, [Port Link and TPF] confirmed their
                  express agreement in writing to the jurisdiction of the DIFC Courts. Accordingly, the
                  parties have agreed to submit to the jurisdiction of the DIFC Courts in respect of
                  disputes arising out of both the IMA and the LPA in specific, clear and express terms."

103    On 11 July 2018, Port Link filed an acknowledgement of service in the DIFC in response to the
       DIFC Claim Form (the "DIFC Acknowledgment of Service").

104    On or around 11 July 2018, Port Link filed an admission of the amount claimed in the DIFC
       Proceedings, admitting that they and TPF were jointly and severally liable for USD 56,808,005
       (the "Admitted Amount"), and without requesting any time to pay the Admitted Amount.

105    The Admitted Amount represented the entire amount claimed in the DIFC Claim Form plus
       interest on that amount calculated to the date of filing the DIFC Claim Form.

106    On 12 July 2018, EMPEML filed a request for default judgment in the DIFC Proceedings for
       the Admitted Amount. Port Link did not take any steps to resist this request.

107    On 25 July 2018, the DIFC entered judgment against Port Link and TPF. This was reissued on
       31 July 2018 (the "DIFC Judgment"). The DIFC Judgment included:

       (a)       At paragraph 12, a statement that Port Link and TPF had "agreed to submit to the
                 jurisdiction of the DIFC Courts in specific, clear and express terms."

       (b)       At paragraph 16, an order requiring TPF and Port Link to pay EMPEML USD
                 56,999,978, being the Admitted Amount plus interest on the Admitted Amount at the
                                                24                                    -10905424-1
  This Writ of Summons was filed by Ogier, attorneys-at-law for the Plaintiffs, whose address for service is: 89 Nexus Way,
                               Camana Bay, KY1-9009 (Ref: 427021.00001/JJF/ASN/BYL
       Case 1:20-mc-00046-ALC Document 28-1 Filed 10/15/20 Page 25 of 41



                 rate of 8% per annum on a compound basis from the date of the DIFC Claim Form until
                 the date of judgment.

       (c)       At paragraph 17, an order requiring TPF and Port Link to pay EMPEML's costs, to be
                 assessed if not agreed.

       (d)       At paragraph 18, an order requiring TPF and Port Link to pay EMPEML simple interest
                 of 9% per annum on USD 56,999,978 from the date of judgment until the date of
                 payment.

108    Port Link did not take any steps to appeal against or otherwise challenge the DIFC Judgment.

109    On 7 February 2019, Port Link apparently paid USD 59,990,461.30 in satisfaction of the DIFC
       Judgment to an undisclosed payee designated by EMPEML (the "DIFC Payee").

110    Further, on 14 February 2019, Port Link apparently paid USD 6,849.85 to an undisclosed
       "service provider of the Fund based in the United Arab Emirates" purportedly in respect of
       services that it had provided to EMPEML in connection with the DIFC Proceedings.

111    Port Link failed to disclose the DIFC Proceedings to the Limited Partners at any time prior to
       satisfying the DIFC Judgment. Nor has Port Link ever explained how the DIFC Proceedings
       arose.

112    Port Link acted in wilful and/or negligent breach of trust, further or alternatively in wilful and/or
       negligent breach of the duties referred to in paragraph 34 above in relation to the DIFC
       Proceedings, by (inter alia):

       (a)       Submitting to the jurisdiction of the DIFC Court;

       (b)       Failing to challenge EMPEML's claim in respect of Management Fees on the grounds
                 that:

                 (i)       EMPEML had assigned its rights to Management Fees under the IMA to KGLI
                           and therefore had no entitlement to Management Fees;

                 (ii)      No Management Fees accrued under the IMA from 1 January 2015 onwards;

                 (iii)     There was no contractual or other entitlement to interest, let alone to compound
                           interest at 8% per annum, on unpaid Management Fees;

       (c)       Failing to challenge EMPEML's claim in respect of allegedly unpaid Carry on the
                 grounds that:

                 (i)       The Carry was calculated on an incorrect basis and consequently overstated,
                           as particularised below;

                                                             25                                                   -10905424-1
  This Writ of Summons was filed by Ogier, attorneys-at-law for the Plaintiffs, whose address for service is: 89 Nexus Way,
                               Camana Bay, KY1-9009 (Ref: 427021.00001/JJF/ASN/BYL
       Case 1:20-mc-00046-ALC Document 28-1 Filed 10/15/20 Page 26 of 41



                 (ii)      There was no requirement under the IMA that EMPEML receive the allegedly
                           unpaid Carry by 1 January 2018;

                 (iii)     The combined effect of clauses 4.3 and 4.4 of the LPA was that a Performance
                           Fee (including any Carry element) only became due to EMPEML when a TPF
                           investment was exited and was not payable until cash or the cash equivalent
                           was received by TPF in respect of the exited investment;

                 (iv)      There was no contractual or other entitlement to interest, let alone to compound
                           interest at 8% per annum, on unpaid Carry;

       (d)       Admitting liability for the Admitted Amount; and

       (e)       Failing to disclose the alleged legal advice that was apparently given to TPF, in whole
                 or in part.

113    To the extent that further particulars of such breaches are required and can be provided by the
       Plaintiffs, they are set out below.

       Submission to the jurisdiction

114    Pursuant to clause 18.2 of the IMA, Port Link and EMPEML irrevocably submitted to the
       jurisdiction of the courts of the Cayman Islands in relation to any action or proceeding arising
       out of or in connection with the IMA.

115    The purported dispute regarding EMPEML's fees had no known connection to the DIFC.

116    In the premises, it was not in TPF's interests for Port Link to submit to the jurisdiction of the
       DIFC Court, further or alternatively Port Link did not act in good faith in so submitting, further
       or in the further alternative no reasonably competent general partner in the position of Port
       Link, further or alternatively no general partner acting rationally, would have so acted.

       Alleged assignment of EMPEML's rights to Management Fees

117    By a letter dated 2 September 2007, EMPEML notified Port Link that it wished to assign its
       rights to Management Fees under clause 5.1 of the IMA to KGLI.

118    Port Link consented to EMPEML's wish to assign its rights to Management Fees to KGLI in
       accordance with clause 16.1 of the IMA (which clause stipulated that prior written consent was
       required for an assignment of any interest under the IMA), further or alternatively Port Link
       waived its entitlement to rely on clause 16.1 in relation to the assignment, such that the
       assignment was effective on or around 2 September 2007 (the "Assignment").

119    In accordance with the Assignment, KGLI was paid a total of USD 22,125,341 in respect of the
       Management Fees under the IMA that apparently accrued until 31 December 2014. Of this

                                                             26                                                   -10905424-1
  This Writ of Summons was filed by Ogier, attorneys-at-law for the Plaintiffs, whose address for service is: 89 Nexus Way,
                               Camana Bay, KY1-9009 (Ref: 427021.00001/JJF/ASN/BYL
       Case 1:20-mc-00046-ALC Document 28-1 Filed 10/15/20 Page 27 of 41



       amount, USD 16,832,078 was paid by Port Link to KGLI by bank transfers between 25 July
       2010 and 1 October 2014, as follows:

       (a)       On 25 July 2010, a payment of USD 2,424,658;

       (b)       On 25 July 2010, a payment of USD 2,142,780;

       (c)       On 21 November 2010, a payment of USD 2,857,040;

       (d)       On 17 April 2013, a payment of USD 3,563,040;

       (e)       On 22 April 2013, a payment of USD 1,336,140;

       (f)       On 15 August 2013, a payment of USD 980,570;

       (g)       On 1 October 2013, a payment of USD 705,570;

       (h)       On 5 January 2014, a payment of USD 705,570;

       (i)       On 3 April 2014, a payment of USD 705,570;

       (j)       On 1 July 2014, a payment of USD 705,570; and

       (k)       On 1 October 2014, a payment of USD 705,570.

120    The remaining USD 5,293,263 was added to KGLI's Capital Commitment in TPF by Port Link
       between 15 July 2007 and 31 December 2014 purportedly on account of KGLI's entitlement to
       Management Fees.

121    No further transfers were made to KGLI in respect of Management Fees after 1 October 2014,
       and no further sums were added to KGLI's Capital Commitment in TPF in respect of
       Management Fees after 1 October 2014.

       No entitlement to Management Fees after 1 January 2015 in any event

122    The Initial Closing Date of TPF was 15 July 2007. On 28 July 2012, Port Link extended TPF's
       term by two consecutive additional one-year periods in accordance with clause 2.4 of the LPA,
       such that TPF's term expired on 31 December 2014.

123    EMPEML's entitlement to Management Fees is prescribed by clause 5.1 of the IMA, which
       mirrors clause 3.7 of the LPA (to which EMPEML was not a party). Clause 5.1 of the IMA
       provides:

                  "In consideration of the provision of discretionary Investment management services in
                  accordance with this Agreement, the Investment Manager shall be entitled to receive,


                                                             27                                                   -10905424-1
  This Writ of Summons was filed by Ogier, attorneys-at-law for the Plaintiffs, whose address for service is: 89 Nexus Way,
                               Camana Bay, KY1-9009 (Ref: 427021.00001/JJF/ASN/BYL
       Case 1:20-mc-00046-ALC Document 28-1 Filed 10/15/20 Page 28 of 41



                  and the Fund shall pay the following management fees in USD to the Investment
                  Manager (the "Management Fee"):

                  (a)       from the Initial Closing Date until 31 December following the fifth anniversary of
                            the Initial Closing Date, an annual management fee equal to 2% of the Fund's
                            aggregate Capital Commitments; and

                  (b)       from 1 January following the fifth anniversary of the Initial Closing Date, until
                            the termination of the Fund for any subsequent period, an annual management
                            fee equal to 1.5% of the Fund's aggregate Capital Commitments.

                  The Management Fee shall be payable quarterly in advance, commencing on the Initial
                  Closing Date and thereafter on the first day of each calendar quarter. The Management
                  Fee shall at all times be borne by the Limited Partners pro rata to their Capital
                  Commitments, and appropriate adjustments shall be made to their Capital Accounts."

124    On the true construction of clause 5.1 of the IMA (alternatively a well arguable construction of
       that provision), TPF was not obliged to pay any Management Fees after "the termination of the
       Fund" on 31 December 2014.

125    It is apparent that Port Link construed clause 5.1 of the IMA in the way explained in the
       paragraph immediately above:

       (a)       Note 7 to TPF's audited financial statements for the year ended 31 December 2015
                 states: "in accordance with the Limited Partnership Agreement, [EMPEML] is not
                 eligible for management fees after the Fund's life time period. No management fees
                 were charged during 2015";

       (b)       Note 7 to TPF's audited financial statements for the year ended 31 December 2016
                 states: "In accordance with the Limited Partnership Agreement, [EMPEML] is not
                 entitled to management fees after the Fund's life time period. No management fees
                 were charged during 2016 and 2015".

       Allegedly Unpaid Carry

126    Pursuant to clause 4.3 of the LPA:

                  "(a) Distributions may be made to Limited Partners in the General Partner's sole
                  discretion.

                  (b) Distributions from exited Fund Investments shall be distributed to the Partners in
                  accordance with the following provisions:

                            (i)       100% to all Limited Partners in proportion to their respective Capital
                                      Contributions employed in that Fund Investment, until such time that

                                                             28                                                   -10905424-1
  This Writ of Summons was filed by Ogier, attorneys-at-law for the Plaintiffs, whose address for service is: 89 Nexus Way,
                               Camana Bay, KY1-9009 (Ref: 427021.00001/JJF/ASN/BYL
       Case 1:20-mc-00046-ALC Document 28-1 Filed 10/15/20 Page 29 of 41



                                      each Limited Partner receives an amount equal to its Capital
                                      Contribution employed in that particular Fund Investment; then

                            (ii)      100% to the Limited Partners in proportion to their respective Capital
                                      Contributions employed in that Fund Investment, until such time that
                                      each Limited Partner receives (pro rata on the basis of a 365 day year)
                                      a compounded 8% per annum return on its Capital Contribution
                                      employed in that particular Fund Investment; then

                            (iii)     100% to the Investment Manager until such time that the Investment
                                      Manager receives 20% of the amount allocated to the Limited Partners
                                      pursuant to (ii) above; then

                            (iv)      80% to the Limited Partners in proportion to their respective Capital
                                      Contributions employed in that Fund Investment and 20% to the
                                      Investment Manager (the "Carry").

                 (c) Other Distributions shall be made 80% to all Limited Partners in proportion to their
                 respective Capital Contributions and 20% to the Investment Manager.

                 (d) Distributions paid to the Investment Manager in accordance with this section are
                 referred to as the "Performance Fee."

127    On the true construction of clause 4.3 of the LPA, a Performance Fee (including any "Carry"
       element) was only due to the Investment Manager when an investment of TPF was exited and
       a compound return of 8% on Capital Contributions had been distributed to the Limited Partners.
       Pursuant to clause 4.4 of the LPA the Performance Fee would then be payable within 90 days
       of the receipt by TPF of cash or cash equivalent from the exited investment.

128    Accordingly, EMPEML had no entitlement to Carry unless and until a TPF investment was
       exited, and until the Limited Partners had received a compound return of 8% on their Capital
       Contribution. TPF's audited financial statements for the period from 21 March 2007 to 31
       December 2016 were therefore wrong to include a "Performance Fee" due to the Investment
       Manager on the basis that they did. Based upon the limited information available to the
       Plaintiffs, it appears that this threshold requirement had not been satisfied when the DIFC Claim
       Form was issued and indeed may not have been met at the date of this Statement of Claim.

129    Further or alternatively, the DIFC Claim Form grossly overstated the Carry due to EMPEML:

       (a)       In a demand notice sent by EMPEML (then, KGL Investment Cayman Ltd.) dated 16
                 June 2018 demanding payment of the sums that were subsequently claimed in the
                 DIFC Proceedings, it was stated that: "under the LPA, the Carry is 20 percent of
                 Distributions from exited Fund Investments". A statement to like effect was made in the
                 letter dated 7 July 2018 sent by Clyde & Co on behalf of EMPEML;


                                                             29                                                   -10905424-1
  This Writ of Summons was filed by Ogier, attorneys-at-law for the Plaintiffs, whose address for service is: 89 Nexus Way,
                               Camana Bay, KY1-9009 (Ref: 427021.00001/JJF/ASN/BYL
       Case 1:20-mc-00046-ALC Document 28-1 Filed 10/15/20 Page 30 of 41



       (b)       This is incorrect. The Performance Fees due to EMPEML from time to time should not
                 have been calculated as a simple 20% allocation of TPF's profit (contrary to what is
                 suggested in the "Related Party Balances and Transactions" note to TPF's audited
                 financial statements), but in accordance with clause 4.3 of the LPA.

130    When the DIFC Proceedings were brought and the DIFC Judgment entered, the proceeds from
       the sale of the Clark Asset were frozen in the Noor Account and none of the Limited Partners
       had received any distributions in respect of TPF's exit from the Clark Asset. It was therefore
       not possible for EMPEML to calculate (or Port Link to verify) what Carry would be payable in
       respect of the Clark Asset.

131    Based upon the material presently available to them, the Plaintiffs are not able to calculate
       EMPEML's true Carry entitlement or the date(s) on which such entitlements arose.

       The Plaintiffs' Claims

132    Absent the breaches of trust and breaches of duty in relation to the DIFC Proceedings set out
       above Port Link would have:

       (a)       Successfully challenged the jurisdiction of the DIFC Court and thereby avoided any, or
                 any significant, expenditure on legal costs in the DIFC (including EMPEML's legal costs
                 in that jurisdiction);

       (b)       Successfully resisted EMPEML's claim to Management Fees, further or alternatively its
                 claim to Management Fees from 1 January 2015 onwards (alternatively would have
                 compromised EMPEML's claim to Management Fees on the basis that the defences to
                 it were at least well arguable);

       (c)       Successfully resisted EMPEML's claims to compound (or any) interest on allegedly
                 unpaid Management Fees and Carry;

       (d)       Successfully resisted EMPEML's claim to Carry save to the extent that it reflected
                 EMPEML's true Carry entitlement.

133    In the premises, the Plaintiffs are entitled to and claim equitable compensation alternatively
       damages payable by Port Link to them direct alternatively by Port Link to TPF reflecting the
       total payments made by Port Link in relation to the DIFC Proceedings and the DIFC Judgment
       less EMPEML's true entitlement to unpaid Management Fees and/or unpaid Carry as at 7
       February 2019.

Other payments to the KGL Group

134    In the light of Port Link's overpayment of Management Fees and Performance Fees under the
       pretext of the DIFC Judgment, the Plaintiffs are entitled to and claim an account on the footing


                                                             30                                                   -10905424-1
  This Writ of Summons was filed by Ogier, attorneys-at-law for the Plaintiffs, whose address for service is: 89 Nexus Way,
                               Camana Bay, KY1-9009 (Ref: 427021.00001/JJF/ASN/BYL
       Case 1:20-mc-00046-ALC Document 28-1 Filed 10/15/20 Page 31 of 41



       of wilful default, alternatively a common account as to the payments that Port Link made directly
       or indirectly, procured to be made or diverted to EMPEML and members of the KGL Group.

135    The Plaintiffs rely on the following additional facts and matters in support of their claims for
       such accounts:

       (a)       The Management Fee of USD 4,281,697 in TPF's audited financial statements for the
                 year ended 31 December 2009 appears to have been excessive and calculated on an
                 incorrect basis: it reflects 3% of the total capital commitments of TPF in that year rather
                 than the 2% prescribed by clause 5.1 of the IMA;

       (b)       The report prepared by Baker Tilly dated 11 December 2008 (the "Baker Tilly Report")
                 states (on page 36):

                 "It was approved to include KPA to benefit from the Fund's profits for the period from
                 Fund's profits for the period from 30 July 2007 until 31 December 2008, therefore, the
                 Investment manager has retroactively approved the Management Fees for the past
                 period (535 days) in the amount of USD 1,424,658, for that period (i.e., until the end of
                 2008) in addition to its 2% fees on the capital commitment for 2009".

      However:

                 (i)       TPF's audited financial statements for the year ended 31 December 2009
                           appear to indicate that KPA did not benefit from the profit of USD 28,305,461
                           attributable to TPF's Limited Partners for the period 30 July 2007 to 31
                           December 2008;

                 (ii)      Such audited financial statements also appear to indicate that KPA did not
                           receive its full allocation of the profits attributable to Limited Partners for the
                           year ended 31 December 2009;

                 (iii)     If – as appears from TPF's audited financial statements for the year ended 31
                           December 2009 – KPA did not benefit from TPF's profits on the basis that it was
                           deemed to have made its capital contribution on 30 July 2007, the additional
                           Management Fee of USD 1,424,658 was not properly payable and should not
                           have been paid;

       (c)       The Baker Tilly Report states on pages 32 to 33 that TPF made payments totalling USD
                 1,037,780 to KGLI in August 2007 relating to a "Placement Fee" equalling 3% of each
                 Limited Partner's capital commitment at the time of subscription. However, TPF's
                 audited financial statements for the period ended 31 December 2008 make no
                 reference to such Placement Fees (or any Placement Fees);

       (d)       Note 11 to TPF's audited financial statements for the year ended 31 December 2009
                 states that "Marketing expenses" of USD 2.5 million were incurred by TPF in 2009. For
                                                             31                                                   -10905424-1
  This Writ of Summons was filed by Ogier, attorneys-at-law for the Plaintiffs, whose address for service is: 89 Nexus Way,
                               Camana Bay, KY1-9009 (Ref: 427021.00001/JJF/ASN/BYL
        Case 1:20-mc-00046-ALC Document 28-1 Filed 10/15/20 Page 32 of 41



                  the avoidance of doubt, the Plaintiffs do not accept that such alleged expenses were
                  properly incurred or payable. In any event, the Baker Tilly Report states that two
                  payments of USD 2.5 million were made by Port Link to KGLI in August 2010
                  purportedly in relation to "Marketing expenses":

                  (i)       A payment made from TPF's HSBC bank account on 11 August 2010 (referred
                            to on page 34 of the Baker Tilly Report); and

                  (ii)      A payment made from TPF's Al Ahli bank account on 12 August 2010 (referred
                            to on page 28 of the Baker Tilly Report).

                  The discrepancy between TPF's audited financial statements for the year ended 31
                  December 2009 and the statements in the Baker Tilly Report referred to immediately
                  above demands explanation.

Dealings in relation to the Clark Asset

136     In the premises of paragraphs 46 to 133 above, the Plaintiffs are entitled to and claim an
        account on the footing of wilful default alternatively a common account as to Port Link's dealings
        in relation to the Clark Asset.

137     The Plaintiffs rely on the following additional facts and matters in support of their claims for
        such accounts:

        (a)       There are (at least) grounds to suspect that (1) Port Link has failed to disclose the true
                  consideration paid by CGCC for the Clark Asset, and (2) the market value of the Clark
                  Asset substantially exceeded the consideration paid by CGCC:

                  (i)       Note 6 to CGCC's audited financial statements for the year ended 31 December
                            2017 states: "In 2017, [CGCC] acquired all of the outstanding shares of stock
                            of GGDH [i.e., the Clark Asset] for [Philippine Pesos, ("PP")] 50,179,400,000";

                  (ii)      To like effect, note 35.3 to Udenna's audited financial statements for the year
                            ended 31 December 2017 states the consideration paid by CGCC to purchase
                            GGDH "amounts to US$980.0 million (P50.2 billion)";

                  (iii)     In contrast, Port Link currently maintains that the sale price for the Clark Asset
                            was USD 655 million: see paragraph 25 of Childe 2;

                  (iv)      Note 9 to the financial statements for GGDC (Philippine Branch) for the years
                            ended 31 December 2018 and 31 December 2017 states that the "Fair value
                            gain" in respect of leasehold rights and completed building in the year ended
                            2018 was PP 61,679,997,039 (approximately equivalent to USD 1.175 billion in
                            2018). It then states:


                                                              32                                                   -10905424-1
   This Writ of Summons was filed by Ogier, attorneys-at-law for the Plaintiffs, whose address for service is: 89 Nexus Way,
                                Camana Bay, KY1-9009 (Ref: 427021.00001/JJF/ASN/BYL
        Case 1:20-mc-00046-ALC Document 28-1 Filed 10/15/20 Page 33 of 41



                            "The fair value of the investment properties and the land under operating lease
                            (see Note 19.1) based on the latest valuation conducted by an independent
                            appraiser is higher than its carrying value as at December 31, 2018"
                            (emphasis added);

        (b)       Port Link apparently paid a total of USD 109,939.77 from the Noor Account to Global
                  Advocacy in Dubai purportedly for "legal services provided to the Fund in respect of the
                  DIFC Proceedings" (according to paragraph 3.11 of the Disclosure Letter). Given that
                  (as set out above) Port Link wrongly submitted to the jurisdiction of the DIFC Courts
                  and then wrongly admitted the Admitted Amount, it is appropriate to infer, and it is
                  inferred and alleged, that USD 109,939.77 far exceeded the fair value of any legal
                  services provided by Global Advocacy to TPF in respect of the DIFC Proceedings;

        (c)       Port Link apparently paid a total of USD 3,651,570 from the Noor Account to Jimeno
                  Cope and David Law Offices ("Jimeno Cope"), a Filipino law firm. In paragraph 32 of
                  Childe 2, it is stated that these payments were "for legal services it provided to the Fund
                  between January 2017 and 31 October 2017 in connection with matters regarding the
                  sale of the Negros Navigation Asset and the sale of the Clark Asset and, in particular,
                  the complex regulatory aspects of the Clark Asset transaction". As to this purported
                  explanation:

                  (i)       Since TPF sold its interest in NNC in November 2016, it is difficult to understand
                            what possible legal services Jimeno Cope could have provided to TPF in
                            relation to NNC during 2017;

                  (ii)      While Port Link has sought to justify the level of fees paid to Jimeno Cope by
                            reference to the purported gross sale price for GGDC (see paragraph 34 of
                            Childe 2), such justification is inadequate. The essential inquiry is as to the
                            value of the legal services that Jimeno Cope provided in relation to the Clark
                            Asset;

        (d)       Port Link apparently paid USD 300,000 from the Noor Account to Michael V Russell
                  ("Mr Russell") on 7 February 2019. This payment is described in paragraph 3.11 of the
                  Disclosure Letter as a "Payment by [TPF] to an employee retained to assist with the
                  sale of GGLC". At the time of the payment, Mr Russell was a Vice President of KGLI
                  and the CFO of GGDC. The Plaintiffs do not know on what basis Mr Russell was
                  personally entitled such payment.

Interest

138     The Plaintiffs are entitled to and claim compound interest pursuant to the Court's equitable
        jurisdiction alternatively simple interest pursuant to section 34 of the Judicature Act (2017
        Revision) and the Judgment Debts (Rates of Interest) Rules 2012 on such sums as are found


                                                              33                                                   -10905424-1
   This Writ of Summons was filed by Ogier, attorneys-at-law for the Plaintiffs, whose address for service is: 89 Nexus Way,
                                Camana Bay, KY1-9009 (Ref: 427021.00001/JJF/ASN/BYL
        Case 1:20-mc-00046-ALC Document 28-1 Filed 10/15/20 Page 34 of 41



        to be due to them and/or TPF at such rate(s) for such period(s) and with such rest(s) as to the
        Court seem fit.

AND THE PLAINTIFFS CLAIM:

        (a)       Equitable compensation (to be assessed) payable to them direct alternatively to TPF;

        (b)       Damages (to be assessed) payable to them direct alternatively to TPF;

        (c)       Accounts in equity on the footing of wilful default alternatively common accounts as
                  aforesaid;

        (d)       Interest as aforesaid;

        (e)       Costs;

        (f)       Further or other relief.


Dated this 14th day of October 2020




_____________________
OGIER
Attorneys for the Plaintiffs




                                                              34                                                   -10905424-1
   This Writ of Summons was filed by Ogier, attorneys-at-law for the Plaintiffs, whose address for service is: 89 Nexus Way,
                                Camana Bay, KY1-9009 (Ref: 427021.00001/JJF/ASN/BYL
           Case 1:20-mc-00046-ALC Document 28-1 Filed 10/15/20 Page 35 of 41



                                                              Annex 1

            Recipient                Amount paid (USD) from                       Description of work undertaken2
                                     the Noor Bank Account1

    Squire Patton Boggs             1,405,930.69                         Engaged to provide legal and other services
    LLP                                                                  and assist with the Fund's efforts to unfreeze
                                                                         the $496 Million held by Noor.

    Navigant Consulting,            229,593.56                           Engaged to provide services in support of legal
    Inc.                                                                 advice to the Fund and the GP.

    Brownstein Hyatt Farber 561,500.00                                   Engaged to provide legal and other services
    Schreck LLP                                                          and assist with the Fund's efforts to unfreeze
                                                                         the $496 Million held by Noor.

    Marathon Strategies,            260,795.18                           Engaged to provide services to assist in Fund's
    LLC                                                                  efforts to unfreeze the $496 Million held by
                                                                         Noor and protect the reputation of the Fund.

    diGenova & Toensing,            23,875.00                            Engaged to provide services and assist with the
    LLP                                                                  Fund's efforts to unfreeze the $496 Million held
                                                                         by Noor.

    Fahmy Hudome                    565,000.00                           Engaged to provide services and assist with the
    International LLC                                                    Fund's efforts to unfreeze the $496 Million held
                                                                         by Noor.

    Neil Bush                       1,085,833.33                         Engaged to provide services and assist with the
                                                                         Fund's efforts to unfreeze the $496 Million held
                                                                         by Noor.

    Triple Canopy Media             135,000.00                           Engaged to provide services to the Fund in
    LLC                                                                  support of the Fund's efforts to unfreeze the
                                                                         $496 Million held by Noor.

    Laktineh & Co Ltd               231,650.00                           Engaged to provide legal services and assist
                                                                         with the Fund's efforts to unfreeze the $496
                                                                         Million held by Noor and general advice on
                                                                         UAE law.

    Uzma Sarfraz dba                60,000.00                            Engaged to provide services and assist with the
    Aurora International                                                 Fund's efforts to unfreeze the $496 Million held
    LLC                                                                  by Noor

    American Continental            80,833.33                            Engaged to provide services and assist with the
    Group                                                                Fund's efforts to unfreeze the $496 Million held
                                                                         by Noor.


1
    The Defendant has not provided the dates for these transactions
2
    Taken directly from the Disclosure Letter
                                                                 35                                                   -10905424-1
      This Writ of Summons was filed by Ogier, attorneys-at-law for the Plaintiffs, whose address for service is: 89 Nexus Way,
                                   Camana Bay, KY1-9009 (Ref: 427021.00001/JJF/ASN/BYL
        Case 1:20-mc-00046-ALC Document 28-1 Filed 10/15/20 Page 36 of 41




Covington & Burling             10,434.00                            Engaged to provide legal services and assist
LLP                                                                  with the Fund's efforts to unfreeze the $496
                                                                     Million held by Noor.

McCool Smith, A                 85,641.54                            Engaged to provide legal services and assist
Professional                                                         with the Fund's efforts to unfreeze the $496
Corporation                                                          Million held by Noor.

Crowell & Moring                2,576,349.69                         Engaged to provide legal and other services to
                                                                     the Fund and Port Link GP.

Total                           USD 7,312,436.32




                                                             36                                                   -10905424-1
  This Writ of Summons was filed by Ogier, attorneys-at-law for the Plaintiffs, whose address for service is: 89 Nexus Way,
                               Camana Bay, KY1-9009 (Ref: 427021.00001/JJF/ASN/BYL
         Case 1:20-mc-00046-ALC Document 28-1 Filed 10/15/20 Page 37 of 41



                                      DIRECTIONS FOR ACKNOWLEDGMENT
                                       OF SERVICE OF WRIT OF SUMMONS

1        The accompanying form of Acknowledgment of Service should be completed by an Attorney
         acting on behalf of the Defendant or by the Defendant if acting in person.

         After completion it must be delivered or sent by post to the Law Courts, P.O. Box 495GT,
         George Town, Grand Cayman KY1-1106.

2        A Defendant who states in his Acknowledgment of Service that he intends to contest the
         proceedings must also serve a defence on the Attorney for the Plaintiff (or on the Plaintiff if
         acting in person).

         If a Statement of Claim is indorsed on the Writ (ie., the words "Statement of Claim" appear on
         the top of page 2), the Defence must be served within 14 days after the time for acknowledging
         service of the Writ, unless in the meantime a summons for judgment is served on the
         Defendant.

         If the Statement of Claim is not indorsed on the Writ, the Defence need not be served until 14
         days after a Statement of Claim has been served on the Defendant.

         If the Defendant fails to serve his defence within the appropriate time, the Plaintiff may enter
         judgment against him without further notice.

3        A Stay of Execution against the Defendant's goods may be applied for where the Defendant is
         unable to pay the money for which any judgment is entered. If a Defendant to an action for a
         debt or liquidated demand (i.e., a fixed sum) who does not intend to contest the proceedings
         states, in answer to Question 3 in the Acknowledgment of Service, that he intends to apply for
         a stay, execution will be stayed for 14 days after his Acknowledgment, but he must, within that
         time, issue a Summons for a stay of execution, supported by an Affidavit of his means. The
         Affidavit should state any offer which the Defendant desires to make for payment of the money
         by instalments or otherwise.

See over for notes for guidance.




                                                               37                                                   -10905424-1
    This Writ of Summons was filed by Ogier, attorneys-at-law for the Plaintiffs, whose address for service is: 89 Nexus Way,
                                 Camana Bay, KY1-9009 (Ref: 427021.00001/JJF/ASN/BYL
         Case 1:20-mc-00046-ALC Document 28-1 Filed 10/15/20 Page 38 of 41



                                                    Notes for Guidance

1        Each Defendant (if there are more than one) is required to complete an Acknowledgment of
         Service and return it to the Courts Office.

2        For the purpose of calculating the period of 14 days for acknowledging service on the
         Defendant, a writ served on the Defendant personally is treated as having been served on the
         day it was delivered to him.

3        Where the Defendant is sued in a name different from his own, the form must be completed by
         him with the addition in paragraph 1 of the words "sued as (the name stated on the Writ of
         Summons)".

4        Where the Defendant is a FIRM and an attorney is not instructed, the form must be completed
         by a PARTNER by name, with the addition of paragraph 1 of the description "Partner in the
         firm of ________________" after his name.

5        Where the Defendant is sued as an individual TRADING IN A NAME OTHER THAN HIS OWN,
         the form must be completed by him with the addition in paragraph 1 of the description "trading
         as _________________" after his name.

6        Where the Defendant is a LIMITED COMPANY the form must be completed by an Attorney or
         by someone authorised to act on behalf of the Company, but the Company can take no further
         step in the proceedings without an Attorney acting on his behalf.

7        Where the Defendant is a MINOR or a MENTAL PATIENT, the form must be completed by an
         Attorney acting for a guardian ad litem.

8        A Defendant acting in person may obtain help in completing the form at the Courts Office.




                                                               38                                                   -10905424-1
    This Writ of Summons was filed by Ogier, attorneys-at-law for the Plaintiffs, whose address for service is: 89 Nexus Way,
                                 Camana Bay, KY1-9009 (Ref: 427021.00001/JJF/ASN/BYL
       Case 1:20-mc-00046-ALC Document 28-1 Filed 10/15/20 Page 39 of 41




IN THE GRAND COURT OF THE CAYMAN ISLANDS

FINANCIAL SERVICES DIVISION

                                                           CAUSE NO. FSD            OF 2020 (      )
BETWEEN
                                  (1) KUWAIT PORTS AUTHORITY
                      (2) THE PUBLIC INSTITUTION FOR SOCIAL SECURITY
                                                                                           Plaintiff
                                             and
                                      (1) PORT LINK GP LTD.
                                                                                        Defendant




                                ACKNOWLEDGMENT OF SERVICE
                                    OF WRIT OF SUMMONS


If you intend to instruct an Attorney to act for you, give him this form IMMEDIATELY.
Important: Read the accompanying directions            Delay may result in judgment being entered
and notes for guidance carefully before                against a Defendant whereby he may have
completing this form. If any information required      to pay the costs of applying to set it aside.
is omitted or given wrongly, THIS FORM MAY
HAVE TO BE RETURNED.

1.     State the full name of the Defendant by whom or on whose behalf the service of the Writ is
       being acknowledged.




2.     State whether the Defendant intends to contest the proceedings (tick appropriate box)

                              yes                            no


3.     If the claim against the Defendant is for a debt or liquidated demand, AND he does not intend
       to contest the proceedings, state if the Defendant intends to apply for a stay of execution
       against any judgment entered by the Plaintiff (tick box).

                              yes                            no




                                                39                                       -10905424-1
       Case 1:20-mc-00046-ALC Document 28-1 Filed 10/15/20 Page 40 of 41



Service of the Writ of Summons is acknowledged accordingly.




__________________________
Attorneys-at-law for the Defendant
Address for service:




                                             40                     -10905424-1
       Case 1:20-mc-00046-ALC Document 28-1 Filed 10/15/20 Page 41 of 41



Notes on address for service:
Attorney: where the Defendant is represented by an attorney, state the attorney's place of business in
the Cayman Islands. A Defendant may not act by a foreign attorney.

Defendant in person: where the Defendant is acting in person, he must give his post office box number
and the physical address of his residence or, if he does not reside in the Cayman Islands, he must give
an address in Grand Cayman where communications for him should be sent. In the case of a limited
company, "residence" means its registered principal office.

Indorsement by Plaintiff's Attorney (or by Plaintiff if suing in person) of his name, address and
reference, if any, in the box below.


 Ogier
 89 Nexus Way
 Camana Bay
 Grand Cayman KY1-9009
 Cayman Islands Ref
 JJF/BYL/REF/427021.00001



Indorsement by Defendant's Attorneys (or by Defendant if defending in person) of his name, address
and reference, if any, in the box below.




                                                41                                        -10905424-1
